Name: Commission Regulation (EC) NoÃ 464/2005 of 22 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 23.3.2005 EN Official Journal of the European Union L 77/4 COMMISSION REGULATION (EC) No 464/2005 of 22 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 23 March 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 2005. For the Commission J. M. SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 22 March 2005 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 99,5 204 89,4 212 129,8 624 175,4 628 124,5 999 123,7 0707 00 05 052 167,1 204 65,9 999 116,5 0709 10 00 220 98,6 999 98,6 0709 90 70 052 145,5 204 44,7 220 65,2 624 56,7 999 78,0 0805 10 20 052 54,3 204 53,2 212 52,9 220 49,3 400 55,7 624 62,6 999 54,7 0805 50 10 052 55,8 220 21,8 400 74,3 624 57,4 999 52,3 0808 10 80 388 62,3 400 99,2 404 87,4 508 65,3 512 78,3 524 55,3 528 67,8 720 73,6 999 73,7 0808 20 50 052 157,0 388 62,1 512 60,7 528 56,0 720 45,2 999 76,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.